REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on RCE filed 03/09/2021 requesting entry of Applicant's submission filed on 02/10/2021 and Amendment filed on the same day wherein claims 36-37 are canceled, leaving claims 23-27, 29-33, 35, 38-41 pending of which claims 23, 38 are recited in independent form.
The following is an examiner’s statement of reasons for allowance: With respect to Claims 23, 38, the claims as amended are distinguished over the art made of record, wherein with respect to claims 23 and 38 d1 does disclose a time window of increased PBCH repetition (i.e. period of increase density), which occurs either periodically, or in an event trigger manner (see d1, para. 0015), but fails to full elaborate on the event triggering correlating to a condition being satisfied, turning to d2, which, in a similar field of endeavor of wireless communication, teaches methods, device ...determining that there is or has recently been a SI update (see d2 para. 0097)." According to cited Para. [0097] of d2: If one or more MTC SIBs are changed in a next modification period or immediately after receiving the paging message, the paging message indicates modification of MTC SIBs. If the received paging message indicates change of MTC SIBs in a modification period, the UE may receive changed MTC SIBs in the next modification period or immediately after receiving the paging message. If the received paging message indicates change of MTC SIBs, the UE may receive MTC SIBs. (Emphasis added.) In particular, d2 describes a method and apparatus for receiving system information in a wireless communication system. More particularly, the above Para. [0097] of d2 describes the MTC SIB 
The second mode may comprise a normal transmission mode of the PBCH. In particular, d1 appears to describe a method and apparatus for ensuring suitable coverage for devices (see d1 Para. [0031]) More particularly, the above Para. [0031] of d1 describes the first base station configured to transmit repetition of MIB block data in first mode and second mode. D1 further describes in the first mode, there are multiple repetitions within a first time period and the first time period is equal to or less than the period between transmission of new MIB block data and the first time period is equal to 40 ms. However, d1 does not disclose "determining that the condition is satisfied comprises determining that a validity time for a group of UEs will expire during or immediately before the second time period." Thus, d1 fails to disclose, teach or suggest to "wherein determining that the condition is satisfied comprises determining that a validity time for a group of UEs will expire during or immediately before the second time period," as in Claim 23. Accordingly, it follows that d1 and/or d2 do not disclose or suggest all recitations of Claim 23. Accordingly, Claim 23 is patentable over d1 and/or d2 for at least these reasons. It is noted that Claim 38 includes similar recitations as discussed above regarding Claim 23 and is rejected using the same bases as Claim 23. Accordingly, Claim 38 is patentable for at least the same reasons discussed above regarding Claim 23. Claims 24-27, 29-33, 35, 39-41 depend from claims 23 and 38 and therefore inherit the distinguishing limitations noted above of claims 23 and 38 respectively and are therefore similarly distinguished and add further limitations. 
Therefore claims 23-27, 29-33, 35, 38-41 are allowed. 














 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180199267 A1 to Lin; Guan-Yu et al. discloses on-demand system information (SI) delivery.  In one novel aspect, an indicator in the minimum system information (MSI) indicates whether an SI or an SI group is delivered with broadcast or unicast.  In one embodiment, the UE receives a MSI, obtains from the MSI the other SI (OSI) delivery mode indicator, and sends an on-demand SI request if the OSI delivery mode indicates the unicast delivery mode, otherwise acquires OSI information in a predefined or scheduled period if the OSI delivery mode indicates the broadcast delivery mode.  In one embodiment, the delivery mode is unicast and the SI request is sent at a timing or resource explicitly configured in a SI change notification message.  In another embodiment, the delivery mode is broadcast and updated SI is obtained based on the scheduling information included in the SI change notification message.

US 20180049107 A1 to Johansson; Per Johan Mikael et al. discloses system information (SI) acquisition with reduced signaling overhead is proposed.  To reduce SI broadcast overhead, the quantity of periodic SI broadcast and the frequency of on-demand SI acquisition need to be reduced.  In order to reduce the quantity of periodic SI broadcasting, on-demand SI delivery is 

US 20180049022 A1 to Johansson; Per Johan Mikael et al. discloses system information (SI) acquisition with reduced signaling overhead is proposed.  To reduce SI broadcast overhead, the quantity of periodic SI broadcast and the frequency of on-demand SI acquisition need to be reduced.  To reduce the frequency of on-demand SI acquisition, rather than always re-acquire SI when serving cell changes, UE is enabled to reuse stored SI information elements across different cells.  More specifically, a novel concept of SI ID is introduced to be associated with an area that applies the same SI configuration.  UE can reuse stored SI information elements if the stored SI information elements are valid based on the SI ID and validity check.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643